Exceptions overruled. The defendant excepted to the denial by the judge of Ms motions for a directed verdict and for a new trial and to a ruling on a *776matter of evidence in this action of contract for services rendered by the plaintiff as architect in the remodelling of a building owned by the defendant. A finding of liability on the part of the defendant, as distinguished from the bankrupt corporation of which he was treasurer, was clearly warranted by the evidence. Other exceptions have been fully considered. We perceive no reversible error.
Paul B. Sugarman, for the defendant.
Joseph B. Abrams, (Bobert T. Abrams with him,) for the plaintiff.